Citation Nr: 0034098	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  92-00 797	)	DATE
	)
     RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active duty from March 1970 until October 
1971.


This matter came before the Board of Veterans' Appeals 
(Board) from a June 1989 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that denied the veteran's application to reopen a 
claim for service connection for PTSD as the additional 
evidence submitted was not new and material.  The Board 
entered a decision in July 1992 finding that the evidence 
received in support of this claim was new and material, and 
therefore sufficient to reopen the claim, but that it was not 
sufficient to warrant service connection for PTSD when viewed 
in the context of all of the evidence, both new and old.

In October 1992, the veteran's attorney (who is now no longer 
his representative) filed a motion for reconsideration of the 
July 1992 decision, and by letter dated in September 1993, 
the Deputy Vice Chairman of the Board informed the veteran's 
attorney that the motion for reconsideration of the Board's 
July 1992 decision had been denied.  An October 1993 letter 
from the veteran's attorney was construed as a second motion 
for reconsideration, and in February 1994 reconsideration of 
the decision was ordered by the authority granted to the 
Chairman in 38 U.S.C.A. § 7103 (West 1991).  Thereafter, the 
case was referred for appellate consideration by an expanded 
reconsideration panel.

A remand by the reconsideration panel of the Board in 
September 1994 replaced the decision of July 1992.  This 
matter was remanded again in December 1997, and has been 
returned to the Board.


REMAND

At the outset, the Board notes that, generally, VA is under a 
duty to assist veterans in developing their claims, to 
include making reasonable efforts to obtain relevant records 
and providing a medical examination and/or medical opinion 
where such is necessary to make a decision.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

In September 1994 and December 1997, the Board remanded this 
matter to the RO for a variety of reasons, to include the 
association of medical records with the claims folder, 
development regarding the affirmation of alleged inservice 
stressors, and for the accomplishment of a VA psychiatric 
examination.  From a review of the claims folder, subsequent 
to the December 1997 remand, a majority of the requested 
development was accomplished.  

However, a psychiatric examination has not been accomplished, 
through, in the Board's opinion, no fault of the RO.  
Specifically, in January 2000, the RO sent the veteran 
letters to two separate addresses - one of which was the 
veteran's last known address of record - informing him that 
he was to be scheduled for a VA examination.  However, these 
letters were returned as undeliverable.  In a March 2000 
notation, the RO indicates that contact was made with the 
veteran's father, who did not know the whereabouts of the 
veteran but provided a phone number where the veteran could 
possibly be reached; the RO telephoned this number and was 
told by the person who answered that he/she had never heard 
of the veteran.  

As reflected in a March 2000 supplemental statement of the 
case, the RO again denied the veteran's claim, primarily 
because the necessary VA examination could not be 
accomplished due the problems locating the veteran.  The 
Board notes that a copy of the supplemental statement of the 
case (SSOC) sent to the veteran was also returned as 
undelivered.  

In October 2000, a letter from the veteran was received by 
the Board.  In it, the veteran notes that he had become aware 
that the RO was trying to contact him, and that he tried to 
contact the RO to no avail.  In any event, in concluding the 
letter, the veteran gives an address of a rehabilitation 
facility where he is apparently residing. In light of this 
recent development, the Board is of the opinion that another 
examination should be scheduled.  

As noted in the December 1997 Board remand, 38 C.F.R. § 3.655 
provides:

(a)	General. When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.

(b)	Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

38 C.F.R. § 3.655 (2000).


As also noted in the prior remand, if the veteran again fails 
to appear for a scheduled examination "without good cause", 
applying the provisions of 38 C.F.R. § 3.655 (2000), the 
claim must be denied.  The veteran is informed that he has a 
duty to cooperate.  This includes a duty to report for an 
examination and to provide information when requested.  The 
veteran should also keep VA updated on any changes of 
address.  

It is again pointed out that during the pendency of the 
appeal, § 3.304(f), pertaining expressly to the adjudication 
of PTSD claims, was added to the regulations in 38 C.F.R.  In 
addition, during the pendency of this appeal, amendments were 
made to other regulatory provisions which impact on claims 
for service connection for PTSD.  When this case began, VA 
regulations in 38 C.F.R. § 4.125 relating to mental disorders 
in general had adopted the nomenclature of the 1980 third 
edition of the DSM (DSM-III); however, the DSM had been 
revised in 1987 (DSM- III-R) and again in 1994 (DSM IV).  On 
October 8, 1996, VA issued a final rule amending that portion 
of its Schedule for Rating Disabilities pertaining to mental 
disorders. 61 Fed. Reg. 52,695 (Oct. 8, 1996).  The revised 
regulations took effect on November 7, 1996, and, hence, are 
in effect on the date of this decision.  The new final rule 
made no change in the specific § 3.304(f) PTSD regulations, 
but revised 38 C.F.R. § 4.125 and § 4.126, and replaced § 
4.130 with a new section that specifically adopts DSM-IV as 
the basis for the nomenclature of the rating schedule for 
mental disorders. 61 Fed. Reg. 52,700 (Nov. 1996 amendments).  
Also, the United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has rendered a decision which impacts 
significantly on claims for service connection for PTSD, 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should ... apply 
...."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In light of the changes to regulations regarding service 
connection for PTSD during the pendency of the veteran's 
appeal before the Board, the veteran is entitled to have his 
PTSD service connection claim adjudicated under whichever 
regulatory provision or Department of Veterans Affairs 
Adjudication Manual provision would be more favorable to him 
in view of the regulatory change made while his case was on 
appeal.  38 C.F.R. § 3.304(f) (1999).  See Cohen v. Brown, 10 
Vet. App. 128 (1997).

In light of the above, this matter is again REMANDED to the 
RO for the following action:


1.  The RO should send a copy of the 
March 2000 SSOC to the veteran at the 
address provided in his October 2000 
correspondence.  

2.  The veteran should be afforded a 
special VA examination by a psychiatrist 
to determine the current nature and 
severity of his psychiatric disabilities. 
(The file must contain documentation that 
the examination was scheduled and that 
notification was sent to the correct 
address.)  All indicated studies should 
be performed.  All necessary special 
studies or tests should be accomplished.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If a diagnosis of PTSD is 
advanced, the examiner should identify 
the specific confirmed stressors 
supporting such a diagnosis. If there are 
different psychiatric disorder(s) than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be so specified.  
The examiner must express an opinion as 
to the impact of any diagnosed disorder 
and related disability(ies) on the 
veteran's ability to obtain or retain 
substantially gainful employment.  The 
examiner must provide full rationale for 
the opinions expressed.  The entire 
claims folder and a copy of this remand 
must be provided to and reviewed by the 
examiner prior to the examination.  The 
report of examinations should be 
comprehensive.  The examination report 
should reflect that a review of the 
claims folder was conducted.

3.  In scheduling this examination, it is 
pointed out that pursuant to 38 C.F.R. § 
3.655 (2000), when the veteran without 
good cause fails to report for a 
scheduled examination, his reopened claim 
for service connection will be denied.  
There must be a finding of a lack of good 
cause for the veteran's failure to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.

4.  The RO should also undertake any and 
all additional development deemed 
appropriate.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).  

5.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD, giving consideration to the 
dictates of Karnas, Cohen, 38 C.F.R. 
§ 3.304 (2000), all discussed above, and 
all other applicable laws (including case 
law) and regulations.  

6.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case, which 
clearly sets forth, among other things, 
that laws and regulations considered in 
arriving at the decision; and they should 
be given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	MICHAEL D. LYON	BETTINA S. CALLAWAY


		
	U. R. POWELL


			
	H. N. SCHWARTZ	BRUCE KANNEE


		
	LAWRENCE M. SULLIVAN
Veterans Law Judges


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



